Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 8-9 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morilhat (WO 2019/238516).
(The rejection will reference the specification of the equivalent U.S. publication, US PgPub 2021/0245639.)
Claim 1- Morilhat discloses a headrest module for a motor vehicle seat, the headrest module comprising: 
a base component (2); a headrest (3) mounted in the base component (¶ 25), wherein the headrest is configured to be guided in a vehicle longitudinal direction (X) of the headrest module so as to be extendable and retractable relative to the base component, and 
a fixing mechanism between the base component (2) and the headrest (3), the fixing mechanism having a first fixing element (3.2) with teeth (the reference number 3.2 
wherein contact faces of the two fixing elements (3.2, 4) are configured such that an extension (forward) of the headrest is possible under the action of a force on the headrest in an extension direction (¶ 36, “even without actuation of the unlocking element 5”), and 
wherein a movement of the headrest (3) in a retraction direction (rearward X direction) is possible under action of a release mechanism (5) of the headrest module configured to move the second fixing element (4) out of the region between the teeth (3.2) of the first fixing element (fig. 5).

Claim 2- Morilhat discloses the headrest module as claimed in claim 1, wherein the first fixing element (3.2) is mounted (integrally formed, fig. 5) in the headrest (3) and the second fixing element (4) is mounted in the base component (2).
Claim 4- Morilhat discloses the headrest module as claimed in claim 1, wherein the teeth (3.2) are formed identically, and wherein tooth spacings between adjacent teeth are identical (fig. 5).  
Claim 5- Morilhat discloses the headrest module as claimed in claim 1, wherein the headrest (3) has a guide portion (3.1) with side guides (lower-side recesses, ¶ 25), wherein the guides cooperate with guides (2.1.1) of the base component (2).

Claim 8- Morilhat discloses the headrest module as claimed in claim 1, wherein each tooth (3.2) is formed obliquely (as shown in fig. 5) such that: the respective tooth has a tooth cross-section such that a first tooth flank (vertical side) of the respective tooth is arranged in a plane perpendicular to a movement direction (X-direction) of the headrest, and wherein a second tooth flank (slanted side) of the respective tooth is arranged sloping relative to the plane, wherein a distance from the first tooth flank (vertical) to the second tooth flank (slanted) in a region of a base (upper end) of the tooth is greater than a distance from the first tooth flank to the second tooth flank in a region (lower end) remote from a base of the tooth.
Claim 9- Morilhat discloses the headrest module as claimed in claim 1, wherein the second fixing element (4) comprises a plate (fig. 3), the plate being mounted movably in the base component (fig. 1) for engagement between two adjacent teeth (3.2), wherein the plate is configured to be moved out of an engagement position (in the Z direction, fig. 3) between two adjacent teeth against a force of a spring (8).  
Claim 13- Morilhat discloses the headrest module as claimed in claim 1, wherein a stop (shown, not designated, fig. 5) is provided for limiting a maximum insertion movement and/or a maximum extension movement of the headrest relative to the base .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morilhat.
Claim 3- Morilhat discloses the headrest module as claimed in claim 1, wherein the release mechanism (5) operates the second fixing element (4) mounted in the base component (fig. 5) and its arresting spring (6) on the underside of the base component (fig. 4). Morilhat does not explicitly disclose that the mechanism (5) is mounted in the base component and in the headrest.  However, the mounting of the release mechanism in both the base component and the headrest is considered a matter of design choice since the function of the release mechanism would yield the predictable result of releasing the second fixing element and the arresting spring.  Morilhat’s figures 

Claim 7- Morilhat discloses the headrest module as claimed in claim 1, wherein Morilhat suggests in figure 3 that the width of the second fixing element (4) may be about one-third to one-half of its height, and suggests in figure 5 that the height of each tooth (3.2) may be about one-fourth of the fixing element’s height; such that the tooth width would be about the width of the fixing element (4).  It would have been obvious to select dimensions for the teeth wherein an extent of a respective tooth in a width dimension amounts to a multiple of an extent of the respective tooth in a height dimension since the selection would yield the predictable result of providing effective engagement between the first (3.2) and second fixing element (4) of Morilhat and since the selection would involve only routine skill in the art.
 
Claim 14- Morilhat discloses the headrest module as claimed in claim 1, wherein the headrest module is configured, in a region (fig. 4) of its base component (2), to be connected to a vehicle seat backrest (backrest rods 1.1) via spring mounting clips (6, 7) and sleeves (2.2).  Morilhat does not disclose the connection provided via screw .


Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635. The examiner can normally be reached 9 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A/Examiner, Art Unit 3636                                                                                                                                                                                                        
/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636